Citation Nr: 1718193	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a circulatory disability of both legs.

2.  Entitlement to service connection for a back disability, claimed as upper and lower back conditions.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to January 1957 and from February 1957 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's claims were remanded by the Board in December 2014 and May 2016.  A March 2017 rating decision granted the Veteran service connection for peripheral neuropathy of both lower extremities.  Even though the RO granted the Veteran service connection for a bilateral leg disability, the appeal regarding service connection for circulatory problems of both lower extremities remains in appellate status before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A circulatory disability has not been demonstrated in either leg at any time since the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a circulatory disability of both legs have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by an April 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records and private medical records.  The Veteran has been provided a VA medical examination.  In August 2009, the RO informed the Veteran that his service treatment records are unavailable.  The notification letter asked the Veteran to submit his military medical records to VA if they were in his possession.  No STRs have been submitted by the Veteran.   

The Veteran's claim was remanded by the Board in May 2016 to obtain a VA examination, to obtain a VA medical opinion, to obtain copies of VA treatment records and to obtain copies of private treatment records.  The Veteran was provided the requested VA examination.  A VA medical opinion, VA treatment records, and private treatment records were obtained.  With regard to the bilateral leg circulatory claim, the Board finds that there has been substantial compliance with the May 2016 VA remand directives.   

In sum, the Board finds that the originating agency properly processed the Veteran's lower extremity circulatory claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service incurrence or aggravation of arteriosclerosis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303 (b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b).

The Veteran submitted a claim for service connection for a circulatory disability of both legs in March 2009.   

The Veteran's extensive VA treatment records contain no diagnosis of a circulatory disability of the legs.  June 2012 VA treatment records note that the Veteran reported that he had frostbite when he was stationed in Alaska in 1960.  He stated that he now had a burning sensation from the feet up to halfway up both legs.  The Veteran received diagnoses of peripheral neuropathy.

In January 2015 a VA examiner noted that the Veteran emphatically denied any problems with the knees or lower legs.  The Veteran indicated that his claim had always been primarily for a frostbite injury to the toes of both feet.  

In August 2015, the January 2015 VA examiner again reviewed the Veteran's claims file.  He opined that the Veteran had no significant circulatory findings.  He stated that no findings were present on examination that could be construed as related to any frostbite injury.  

On VA examination in September 2016 the Veteran had normal dorsal and pedal pulses .  The VA examiner noted that the Veteran did not have a history or diagnosis for peripheral vascular disease.  

The Board has considered the Veteran's lay statements asserting that he has current circulatory disability of the legs that is due to service.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current circulatory disability of either leg, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).   

In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Review of the record fails to show any medical or other probative evidence that the Veteran has experienced a circulatory disability at any time during the pendency of this appeal.  Accordingly, service connection is not warranted for a circulatory disability of the legs.  


ORDER

Entitlement to service connection for a circulatory disability of the legs is denied.


REMAND

In May 2016 the Board remanded the Veteran's claim for service connection for a back disability to obtain private medical records related to spinal surgery.  The private medical records were obtained and associated with the record.  Unfortunately, the AOJ did not issue a supplemental statement of the case (SSOC) adjudicating the Veteran's back disability claim following receipt of the new relevant evidence.  Consequently the Veteran's claim for service connection for a back disability must be remanded to the AOJ for issuance of an SSOC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's back disability claim with consideration of the Brookwood Medical Center records that were received by VA in December 2016.  If the benefit sought remains on appeal, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


